            Case 8:19-cv-01208-GJH Document 16 Filed 11/15/19 Page 1 of 5


                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MARYLAND
                                    (Southern Division)

____________________________________
COLLECTIVE SHARED SERVICES, LLC :
                                     :
d/b/a TruCorps                       :
                                     :
             Plaintiff and           :
             Counterclaim Defendant, :
                                     :
       v.                            :                 Civil Action No. 8:19-cv-01208-GJH
                                     :
CPDA Canvass Network, LLC,           :
                                     :
             Defendant and           :
             Counterclaim Plaintiff  :
____________________________________:

                               DEFENDANT’S RESPONSE TO
                             PLAINTIFF’S MOTION TO DISMISS

       Plaintiff Collective Shared Services, LLC d/b/a TruCorps has moved to dismiss its claims

against Defendant and Counterclaim Plaintiff CPDA Canvass Network, LLC (“CPDA”) [Doc. 14]

(the “Motion”). Although CPDA does not object to granting Plaintiff the relief it seeks, this

pleading responds to the legal argumentation made in the supporting Memorandum of Law [Doc.

14-1] (the “Memorandum,” cited herein as “Mem.”) and alerts this Court as to potential prejudice

to CPDA in the event that Plaintiff is using its Motion as pretext to harass or annoy CPDA. In

support thereof, CPDA states as follows.

       1.       Plaintiff initially filed its claims in this matter in state court. See [Doc. 1] (Notice

of Removal); [Doc. 1-2] (Complaint). CPDA incurred legal expenses removing this case to this

Court. See Attachment 1 (Affidavit of P. Andrew Torrez) (cited herein as “Torrez Aff.”) at 2 ¶ 4.

Plaintiff did not contest the removal of this case, indicating that Plaintiff acknowledges that its

claims in this matter belong in federal court. Id.
             Case 8:19-cv-01208-GJH Document 16 Filed 11/15/19 Page 2 of 5


        2.       On Wednesday, October 30, 2019, counsel for Plaintiff contacted counsel for

CPDA to request CPDA’s consent to the voluntary dismissal of its claims in this matter. Id. ¶ 5 &

Ex. A thereto.

        3.       The next day, on Thursday, October 31, 2019, CPDA advised counsel for Plaintiff

that it would consent to the voluntary dismissal “assuming that your client agrees that if he refiles

this or any similar case he will do so in federal court.” Id. at ¶ 6 & Ex. B thereto.

        4.       Notwithstanding CPDA’s proposed consent, counsel for Plaintiff declined to

respond, see id. at ¶ 7, and instead chose to file the instant Motion as a contested motion on

November 1, 2019, strongly suggesting that it was unwilling to agree to CPDA’s reasonable terms.

See Motion [Doc. 14]. Indeed, given Plaintiff’s behavior in this matter to date, see Motion for

Sanctions [Doc. 11]; Memorandum of Law in Support of Motion for Sanctions [Doc. 12]; Reply

Memorandum of Law in Support of Motion for Sanctions [Doc. 15], CPDA cannot rule out the

possibility that Plaintiff intends to refile its claims in this matter in state court, forcing Defendant

to incur unnecessary additional expenses in re-removing any future pleadings back to this Court.

Indeed, driving up CPDA’s legal costs appears to be a key aspect of Plaintiff’s strategy. See Reply

Mem. Sup. Sanctions [Doc. 15], Attachment 1 [Doc. 15-1] (11/6/2019 Affidavit of Hetal Dalal),

Ex. B at 1 (“While we estimate that legal fees now approach $250,000.” [sic]). 1

        5.       In such an event, CPDA does not agree with the characterization set forth in the

Motion and supporting Memorandum that it “has not expended any effort or expense in preparing

for trial,” Mem. at 2, given that it has incurred legal expenses in removing this case to federal court

that it might be forced to incur again. Torrez Aff. at 2 ¶¶ 4, 8.



1
       Plaintiff’s estimate of CPDA’s legal fees is wildly inaccurate.

                                                   2
            Case 8:19-cv-01208-GJH Document 16 Filed 11/15/19 Page 3 of 5


       6.       CPDA can see no reason why Plaintiff would refile its claims in state court other

than “to harass, cause unnecessary delay, or needlessly increase the cost of litigation” to CPDA,

see Fed. R. Civ. P. 11, and, in such an event, respectfully suggests that such tactics would be

improper under Rule 11 and would merit Rule 11 and other sanctions in this Court as appropriate.

       7.       Subject to the foregoing, Defendant does not object to granting Plaintiff the relief

it seeks. A proposed Order is attached.


                                              Respectfully submitted,


                                              ________/s/________________________________
                                              P. Andrew Torrez (D.Md. Bar No. 27268)
                                              THE LAW OFFICES OF P. ANDREW TORREZ,
                                              LLC
                                              28 E. Susquehanna Ave., Suite 206
                                              Towson, Maryland 21286
                                              Phone: (240) 230-7309
                                              email: patorrez@patorrez.com

                                              Attorney for Defendant/Counterclaim Plaintiff
                                              CPDA Canvass Network, LLC

Dated: November 15, 2019



                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 15th day of November 2019, the foregoing Response was filed

electronically via CM/ECF and electronic copies were served on counsel of record.



                                              _/s/ P. Andrew Torrez____________________
                                              P. Andrew Torrez




                                                 3
            Case 8:19-cv-01208-GJH Document 16 Filed 11/15/19 Page 4 of 5


                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND
                                    (Southern Division)

____________________________________
COLLECTIVE SHARED SERVICES, LLC :
                                     :
d/b/a TruCorps                       :
                                     :
             Plaintiff and           :
             Counterclaim Defendant, :
                                     :
       v.                            :                   Civil Action No. 8:19-cv-01208-GJH
                                     :
CPDA Canvass Network, LLC,           :
                                     :
             Defendant and           :
             Counterclaim Plaintiff  :
____________________________________:

                                       [PROPOSED] ORDER

          Upon consideration of Plaintiff’s Motion to Dismiss and Defendant/Counterclaim Plaintiff

CPDA        Canvass   Network,     LLC’s      response    thereto,   it   is   this   _____   day   of

______________________, 2019 by this United States District Court for the District of Maryland

hereby

          ORDERED that the Motion is GRANTED, subject to the following; and it is further

          ORDERED that Plaintiff’s Complaint is hereby dismissed without prejudice; and it is

further

          ORDERED that this Court retains jurisdiction over Defendant’s Counterclaims; and it is

further

          ORDERED that in the event Plaintiff re-files the claims raised in its Complaint, or any

similar claims, it shall do so in this Court; and it is further



                                                    4
         Case 8:19-cv-01208-GJH Document 16 Filed 11/15/19 Page 5 of 5


       ORDERED that in the event Plaintiff re-files the claims raised in its Complaint, or any

similar claims in any other Court, it shall be adjudged by this Court to have engaged in improper

behavior pursuant to Rule 11 of the Federal Rules of Civil Procedure, and this Court shall promptly

enter an Order directing Plaintiff to pay CPDA’s legal expenses and awarding such other sanctions

as this Court deems appropriate.

       So ORDERED.



                                             ________________________
                                             George J. Hazel
                                             United States District Judge




                                                5
